DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corvisier (US 2015/0183566).

1: Corvisier teaches a shock-absorbing buffer for a base station antenna (buffer configuration shown in Figure 10, capable of accommodating an unclaimed base station antenna, article 'A' having a rectangular shape), the unclaimed base station antenna including an unclaimed first end portion having an unclaimed first end surface, an unclaimed second end portion having an unclaimed second end surface, and an unclaimed protruding element which is at least provided on the first end surface and protrudes outward, 
wherein the shock-absorbing buffer includes an inner buffer member and an outer buffer member (buffer member includes an inner buffer member 310 and an outer buffer member 10), the inner buffer member is configured to at least partially cover the unclaimed protruding element (inner member 310 is capable of covering a side of A, the top side of A, Figure 10, and also extends beyond the length of A, and is capable of partially covering the ends of 'A'), the first unclaimed end portion, and the second unclaimed end portion, and the outer buffer member is configured to sleeve the inner buffer member and at least partially cover the first end portion and the second end portion (the outer member 10 is configured to receive 310 within [0050], and panel 310 is secured to the underside of the lid 306 before the lid is closed); 
wherein, the inner buffer member and the outer buffer member are respectively made into a pre-formed structure from an inflatable air bag, and the inflatable air bag can form a plurality of air columns after being inflated (see the outer buffer member 10 and inner buffer member 310 are preformed structure in Figure 10, made from inflatable air bag, see individual columns in Figure 10); and 
wherein, at least a part of the air columns of the inner buffer member cross each other, or at least a part of the air columns of the outer buffer member cross each other, or at least a part of the air columns of the inner buffer member and at least a part of the air columns of the outer buffer member cross each other (air column axis of the inner buffer member and outer buffer members cross one another in Figure 10 below).

    PNG
    media_image1.png
    541
    597
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corvisier (US 2015/0183566) in view of Smith (US 8,960,436).

20: Corvisier teaches the claimed invention as discussed above for Claim 1 except that the the inflatable air bag includes a gas inlet and outlet, so that the inflatable air bag can be inflated to form the shock-absorbing buffer and can be deflated to recover and store the shock-absorbing buffer.
Smith teaches outlet port 30 with inlet port 28, in order to permit inflation, as well as deflation of an inflatable shock absorption element after use and prior to removal of article from an outer box to permit easier removal of the article, col. 5, ll. 11-22.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corvisier such that an inlet/outlet port were provided for in order to permit easier securement of the article as well as using an outlet to permit removal of air to provider easier method of removal of the article, as taught by Smith (col. 5, ll. 11-22).

Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735